


2


LIMITED PARTNERSHIP INTEREST PURCHASE AGREEMENT


This Limited Partnership Interest Purchase Agreement (the “Agreement”) is made
and entered into as of the 21st day of April, 2015, by and among Level 5
Beverage Company, Inc., a corporation organized under the laws of Delaware, with
offices located at 800 Bering Drive, Suite 201, Houston, Texas 77057 (the
“Purchaser”), Power Brands International, LLC, a limited liability company
organized under the laws of California, with offices located at 16501 Sherman
Way, #225, Van Nuys, California 91406 (the “Seller”), and VitaminFizz, L.P., a
limited partnership organized under the laws of California, with offices located
at 16501 Sherman Way, #225, Van Nuys, California 91406 (the “Partnership”).
WITNESSETH:


WHEREAS, in consideration of the payment by Purchaser to the Seller of Five
Hundred Thousand U.S. Dollars ($500,000), the Seller desires to transfer and
sell to Purchaser general partnership interests of the Partnership representing
five percent (5%) (the “Initial 5%”) of the total equity interest in the
Partnership on the date hereof;
WHEREAS, the Purchaser desires to have the right, in its sole discretion to
acquire additional Partnership interests in the Partnership (the “Additional
Interests”) and the Seller desires to grant the Purchaser an option to acquire
Additional Interests upon the terms and subject to the conditions set forth
below. The Initial 5% interests and the Additional Interests are collectively
referred to as the “Interests”.
WHEREAS, the Purchaser and Seller have mutually agreed to and defined the
current and pre-determined future valuations of VitaminFizz Brand, L.P. and the
applied discounts according to Annex A of this Agreement.
WHEREAS, the Purchaser is a majority owned subsidiary of Minerco Resources,
Inc., a publicly traded company (OTC: MINE) (“Minerco”).
NOW, THEREFORE, in consideration of the respective representations and
warranties hereinafter set forth and of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:


ARTICLE I




--------------------------------------------------------------------------------




SALE AND PURCHASE OF THE INTERESTS
1.Sale and Purchase. Subject to the terms and conditions contained herein, the
Seller hereby agrees to sell to the Purchaser and the Purchaser agrees to
acquire from the Seller, the Initial 5% Interests from the General Partner’s
Equity for a purchase price of Five Hundred Thousand Dollars ($500,000), of
which One Hundred and Fifty Thousand Dollars ($150,000) has been paid and an
additional Fifty Thousand Dollars ($50,000) will be payable on the 15th day of
each month commencing May 15, 2015. If any of the payments mentioned herein
remain unpaid for more than 30 days from due date (15th of each month until
fully paid) this agreement may be terminated with notice from Seller.
2. Options. The Seller hereby grants to the Purchaser an option to acquire
Additional Interests in the Partnership at the price set forth below and upon
the terms and conditions set forth below and agrees to transfer to the Purchaser
the additional Interests set forth below upon the Purchaser’s exercise of the
options as set forth below and the fulfillment of the conditions set forth
below.
a.At any time after the consummation by the Purchaser of the purchase of the
Initial 5% Interests from the Seller and prior to January 15, 2016, the
Purchaser shall have the right to notify the Seller of its desire to acquire
from the Seller Additional Interests from the General Partner’s Equity
representing an additional five percent (5%) of the outstanding equity of the
Partnership (the “Option 1 Additional Interests”), at a purchase price equal to
Five Hundred Thousand Dollars ($500,000) in cash or Minerco restricted stock at
a fifty percent (50%) discount to market or any combination thereof . The form
of the purchase price, whether cash, restricted Minerco or combination thereof
is made at the sole discretion of the Seller and is payable in full on the
date(s) specified herein. The Additional Interests when added to the Initial 5%
Interests acquired by the Purchaser shall represent ten percent (10%) of the
outstanding equity of the Partnership on a fully diluted basis.
b.At any time after the closing of the purchase of the Option 1 Additional
Interests by the Purchaser (the “Option 1 Closing”) and prior to the twelve
month anniversary of the Option 1 Closing, the Purchaser shall have the right to
notify the Seller of its desire to acquire from the Seller Additional Interests
from the General Partner’s Equity representing an additional ten percent (10%)
of the outstanding equity of the Partnership on a fully diluted basis (the
“Option 2 Additional Interests”), at a purchase price equal to




--------------------------------------------------------------------------------




Two Million Five Hundred Thousand Dollars ($2,500,000) in cash or Minerco
restricted stock at a fifty percent (50%) discount to market or a combination
thereof. The form of the purchase price, whether cash, restricted Minerco or
combination thereof is made at the sole discretion of the Seller and is payable
in full on the date(s) specified herein. The Option 2 Additional Interests when
added to the Option 1 Additional Interests and the Initial 5% Interests acquired
by the Purchaser shall represent twenty percent (20%) of the outstanding equity
of the Partnership on a fully diluted basis.
c.At any time after the closing of the purchase of the Option 2 Additional
Interests by the Purchaser (the “Option 2 Closing”) and prior to the twenty four
month anniversary of the Option 2 Closing, the Purchaser shall have the right to
notify the Seller of its desire to acquire from the Seller Additional Interests
from the General Partner’s Portion of the Equity representing an additional
fifteen percent (15%) of the outstanding equity of the Partnership on a fully
diluted basis (the “Option 3 Additional Interests”), at a purchase price equal
to Five Million Dollars ($5,000,000) in cash or Minerco restricted stock at a
fifty percent (50%) discount to market or a combination thereof. The form of the
purchase price, whether cash, restricted Minerco or combination thereof is made
at the sole discretion of the Seller and is payable in full on the date(s)
specified herein. Additional consideration for Option 2 Additional Interests:
The Seller shall be paid two and one half percent (2.5%) of the outstanding
common stock of Minerco, as recorded at Minerco’s Transfer Agent (the “Minerco
Stock”) on the date of the Option 3 Closing, in the form of Minerco restricted
stock. The Option 3 Additional Interests when added to the Option 2 Additional
Interests, the Option 1 Additional Interests and the Initial 5% Interests
acquired by the Purchaser shall represent thirty-five percent (35%) of the
outstanding equity of the Partnership on a fully diluted basis.
d.At any time after the closing of the purchase of the Option 3 Additional
Interests by the Purchaser (the “Option 3 Closing”) and prior to the twenty four
month anniversary of the Option 3 Closing, the Purchaser shall have the right to
notify the Seller of its desire to acquire from the Seller Additional Interests
representing an additional sixteen percent (16%) from the General Partner’s
Portion of the Equity of the Partnership on a fully diluted basis (the “Option 4
Additional Interests”), at a purchase price equal to Ten Million Dollars
($10,000,000) in cash or Minerco restricted stock at a fifty percent (50%)
discount to market or a combination thereof. The form of the purchase price,
whether cash, restricted Minerco or combination thereof is made at the sole
discretion of the Seller and is payable in full on the date(s) specified




--------------------------------------------------------------------------------




herein. Additional consideration for Option 2 Additional Interests: The Seller
shall be paid two and one half percent (2.5%) of the outstanding common stock of
Minerco, as recorded at Minerco’s Transfer Agent (the “Minerco Stock” herein
defined) on the date of the Option 3 Closing, in the form of Minerco restricted
stock. The Option 4 Additional Interests when added to the Option 3 Additional
Interests, the Option 2 Additional Interests, the Option 1 Additional Interests
and the Initial 5% Interests acquired by the Purchaser shall represent fifty one
(51%) of the outstanding equity of the Partnership on a fully diluted basis.
e.The Option 3 Additional Interests, the Option 2 Additional Interests, the
Option 1 Additional Interests and the Initial 5% Interests acquired by the
Purchaser from Seller shall be deemed limited partner interests and be governed
under the terms and conditions of the Partnership. At the fulfillment of Option
4 Additional Interests purchase price, Purchaser will grant Seller same rights
as detailed in Section 6.6 herein and the Purchaser shall be deemed to be the
General Partner and be governed under the terms and conditions of the
Partnership.
f.If any purchase price remains unpaid for more than thirty (30) days after due
date(s), this agreement may be terminated, with notice from Seller, and all
remaining, future Options shall be considered null and void. In the event of
termination by Seller, Purchaser shall retain all Additional Interests where the
purchase price was fulfilled or, in case where partial purchase price was
fulfilled, Purchaser shall retail the prorated amount of the Additional
Interests.
g.The Minerco Stock shall be calculated by multiplying the outstanding common
shares of Minerco, as recorded at Minerco’s Transfer Agent on the record date,
by two and one half percent (2.5%). The Minerco Stock will be duly authorized,
fully paid, non-assessable shares such issuances of common stock to the Assignee
are issued pursuant to Section 4(2) and/or Regulation S of the Securities Act of
1933, as amended (the “Securities Act”), and that such shares of common stock
will not be registered under the Securities Act, that such shares of common
stock may be offered, sold or otherwise transferred only after presentation to
the Company of an opinion of counsel, satisfactory to the Company that the
transfer will not violate the Securities Act or any applicable state laws, and
that stock certificates for issuance of the shares of common stock of the
Company shall bear a legend setting forth the restrictions on transfer of stock
set forth below:
“The securities represented by this stock certificate have not been registered
under the




--------------------------------------------------------------------------------




Securities Act of 1933, as amended (the “Securities Act”) or applicable state
securities laws, and shall not be sold, pledged, hypothecated, donated, or
otherwise transferred (whether or not for consideration) by the holder except
upon the issuance to the Corporation of a favorable opinion of its counsel or
the submission to the Corporation of such other evidence as may be satisfactory
to counsel for the Corporation, to the effect that any such transfer shall not
be in violation of the Securities Act or applicable state securities laws.”
1.3 Exercise of Option. If Purchaser desires to exercise any of the options set
forth above prior to the deadlines set forth above, Purchaser must so advise the
Seller and Partnership or its successor by written notice of its exercise of the
option and the closing of the purchase of the applicable Interests shall be held
within 20 business days after the date of the mailing of the notice. If the
Exercise of Option takes place prior to timelines set forth above, the purchase
price may be paid in cash or Minerco stock at a fifty percent (50%) discount to
market or a combination thereof (at the sellers sole discretion).




ARTICLE II
CLOSING; CONDITIONS TO CLOSING; DELIVERIES
2.1    Closings. The closing of the purchase and sale of the Interests (the
“Closing”) shall be held on the date hereof, at the offices of VitaminFizz,
L.P., or at such other time and place upon which the parties shall agree.
2.2     Conditions to Purchaser’s Obligation. Purchaser’s obligation hereunder
to purchase and pay for the Interests is subject to the satisfaction, on or
before each closing, of the following conditions, any of which may be waived, in
whole or in part, by Purchaser in its sole discretion, and the Seller and
Partnership shall use their best efforts to cause such conditions to be
fulfilled:
(a)Representations and Warranties Correct; Performance. The representations and
warranties of the Seller and the Partnership contained in this Agreement
(including the exhibits and schedules hereto) shall be true, complete and
accurate when made and on and as of the date hereof. The Seller and the
Partnership shall have duly and properly performed, complied with and observed
its respective covenants, agreements and obligations contained in this Agreement
to be performed, complied with and observed by any




--------------------------------------------------------------------------------




of them on or before each closing. The Seller and the Partnership shall have
each delivered to Purchaser a certificate signed by its officer, dated the date
of each closing, to such effect.
(b)Purchase Permitted by Applicable Laws. The purchase of and payment for the
Interests to be acquired by Purchaser hereunder shall not be prohibited by any
applicable law or governmental regulation.
(c)Proceedings; Receipt of Documents. All corporate, partnership and other
proceedings taken or required to be taken by each of the Seller and the
Partnership in connection with the transactions contemplated hereby and all
documents incident thereto shall have been taken and shall be reasonably
satisfactory in form and substance to Purchaser, and Purchaser shall have
received all such information and such counterpart originals or certified or
other copies of such documents as Purchaser may reasonably request.
(d)Delivery of Documents. The Seller or the Partnership, as the case may be,
shall have delivered, or caused to be delivered, to Purchaser at each Closing
the following:
(i)a certificate of an appropriate officer of the Seller authorizing the
transactions contemplated herein and the incumbency of officers of the Seller
and any such entity executing any document or instrument delivered in connection
with such transactions;
(ii)a certificate of an appropriate officer of the Partnership, certifying
resolutions or similar action of the General Partner, authorizing the
transactions contemplated herein, admitting the Purchaser as a substitute
limited partner and the incumbency of officers of the Partnership and any such
entity executing any document or instrument delivered in connection with such
transactions;
(iii)all other consents, agreements, schedules, documents and exhibits required
by this Agreement to be delivered by the Partnership at or before each closing;
(iv)a copy of (A) the Agreement of Limited Partnership of VitaminFizz, L.P.,
dated as of April 21,2015 (the “Partnership Agreement”), and (C) the certificate
of organization (or similar organizational document) of the Seller (the
“Seller’s Charter”);
(v)if applicable, partnership certificates representing the Interests; and
(vi)within ninety (90) days, Certificate of new partnership, which shall be
called VitaminFIZZ Brand, L.P. (the “New Partnership”) and a transfer of any and
all intellectual property assigned or transferred into the New Partnership. If
within ninety (90) days, the New Partnership is not formed, the Seller shall
have an additional ninety (90) days to cure this delivery requirement.




--------------------------------------------------------------------------------




(a)No Adverse Decision. There shall be no action, suit, investigation or
proceeding pending or threatened by or before any court, arbitrator or
administrative or governmental body which seeks to restrain, enjoin, prevent the
consummation of or otherwise affect the transactions contemplated by this
Agreement or questions the validity or legality of any such transactions or
seeks to recover damages or to obtain other relief in connection with any such
transactions.
(b)Approvals and Consents. The Partnership and the Seller shall have obtained
all authorizations, consents, rulings, approvals, licenses, franchises, permits
and certificates, or exemptions therefrom, by or of all applicable federal,
state and local governmental authorities and non-governmental administrative or
regulatory agencies having jurisdiction over the parties hereto, this Agreement,
the Interests, or the transactions contemplated hereby, including, without
limitation, all third parties pursuant to existing agreements or instruments by
which the Partnership or the Seller may be bound, which are required for the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby and all thereof shall be in full force and
effect at the time of Closing.
(c)Material Adverse Event. There shall be no material adverse change or any
development involving (i) a prospective material adverse change in or affecting
the earnings, business, management, properties, assets, rights, operations,
condition (financial or otherwise) or prospects of the Partnership or the
Seller, whether or not arising in the ordinary course of business, (ii) any
outbreak or escalation of hostilities or declaration of war or national
emergency or other national or international calamity or crisis (including,
without limitation, an act of terrorism) or material change in economic or
political conditions if the effect of such outbreak, escalation, declaration,
emergency, calamity, crisis or change on the financial markets of the United
States would, in the Purchaser’s reasonable judgment, materially impair the
investment quality of the Interests, or (iii) the enactment, publication, decree
or other promulgation of any statute, regulation, rule or order of any court or
other governmental authority which in the Purchaser’s reasonable opinion
materially and adversely affects or may materially and adversely affect the
business or operations of the Partnership or the Seller , or (iv) the taking of
any action by any governmental body or agency in respect of its monetary or
fiscal affairs which in the Purchaser’s reasonable opinion has a material
adverse effect on the financial markets in the United States.
2.3     Conditions to the Obligation of the Seller. The obligation of the Seller
to consummate the




--------------------------------------------------------------------------------




transactions contemplated hereby are subject to the fulfillment of the following
conditions on or prior to each closing, any of which may be waived, in whole or
in part, by the Seller and the Purchaser shall use their best efforts to cause
such conditions to be fulfilled:
(a)Representations and Warranties Correct; Performance. The representations and
warranties of Purchaser in this Agreement shall be true, complete and accurate
when made and on and as of each closing. Purchaser shall have duly and properly
performed, complied with and observed each of his covenants, agreements and
obligations contained in this Agreement to be performed, complied with and
observed on or before each closing. Purchaser shall have delivered to the
Partnership a certificate signed by Purchaser, dated the date of each closing,
to such effect.
(b)Delivery of Purchase Price. Purchaser shall have delivered, or caused to be
delivered, and shall deliver to the Seller the portion of the Purchase Price to
be delivered at the Closing as provided by Sections 1.1 and 1.2 above.
(c)Proceedings; Receipt of Documents. All corporate and other proceedings taken
or required to be taken by Purchaser in connection with the transactions
contemplated hereby and all documents incident thereto shall have been taken and
shall be reasonably satisfactory in form and substance to the Seller and the
Partnership, and the Seller and the Partnership shall have received all such
information and such counterpart originals or certified or other copies of such
documents as the Seller and the Partnership may reasonably request.
(d)No Adverse Decision. There shall be no action, suit, investigation or
proceeding pending or threatened by or before any court, arbitrator or
administrative or governmental body which seeks to restrain, enjoin, prevent the
consummation of or otherwise affect the transactions contemplated by this
Agreement or questions the validity or legality of any such transactions or
seeks to recover damages or to obtain other relief in connection with any such
transactions.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER
The Seller represents and warrants, to Purchaser on the date hereof and at the
time of Option Closing 1, Option Closing 2, Option Closing 3 and Option Closing
4 as follows:
3.1    Organization and Good Standing. The Seller is a limited liability
company, validly existing




--------------------------------------------------------------------------------




and in good standing under the laws of the State of California; has full power
and authority to execute and to perform this Agreement in accordance with its
terms; the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby does not and will not result in a breach,
violation or default or give rise to an event which with the giving of notice or
after the passage of time, or both, would result in a breach, violation or
default of any of the terms or provisions of the any indenture, agreement,
charter documents, judgment, decree or other instrument or restriction to which
the Seller is a party or by which the Seller or the Interests may be bound or
affected; the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized and no further
authorization or approval, whether of the officers of the Seller or of
governmental bodies or otherwise, is necessary in order to enable the Seller to
enter into and perform the same; and this Agreement constitutes a valid and
binding obligation enforceable against the Seller in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights in general
and subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). The Seller’s
Charter is in full force and effect and has not been amended since inception.
The Seller is currently solvent and is able to pay its obligations as they
become due and payable.
3.2    Title to Interests. The Seller has good and marketable title to, and full
right and power to sell, the Interests. The Initial 5% Interests constitute five
percent (5%) of the total equity interest of the Partnership on the date hereof
on a post-financing fully diluted basis. Upon the Option 1 Closing (assuming the
Purchaser has not sold any previously acquired Interests), the Purchaser will
own Interests that constitute in the aggregate ten percent (10%) of the total
equity interest of the Partnership on the date hereof on a post-financing fully
diluted basis. Upon the Option 2 Closing (assuming the Purchaser has not sold
any previously acquired Interests), the Purchaser will own Interests that
constitute in the aggregate twenty percent (20%) of the total equity interest of
the Partnership on the date hereof on a post-financing fully diluted basis. Upon
the Option 3 Closing (assuming the Purchaser has not sold any previously
acquired Interests), the Purchaser will own Interests that constitute in the
aggregate thirty five percent (35%) of the total equity interest of the
Partnership on the date hereof on a




--------------------------------------------------------------------------------




post-financing fully diluted basis. Upon the Option 4 Closing (assuming the
Purchaser has not sold any previously acquired Interests), the Purchaser will
own Interests that constitute in the aggregate fifty one percent (51%) of the
total equity interest of the Partnership on the date hereof on a post-financing
fully diluted basis. Purchaser will acquire good and valid title to the
Interests free and clear of all mortgages, pledges, liens, security interests,
encumbrances, conditional sale agreements, charges, claims and restrictions of
any kind and nature whatsoever (“Liens”). The Interests have been duly
authorized and validly issued and are fully paid and non-assessable.
3.3     Brokers. There has been no broker or finder involved in any manner in
the negotiations leading up to the execution of this Agreement or the
consummation of any transactions contemplated hereby, and the Seller agrees to
indemnify Purchaser against and hold Purchaser harmless from any claim made by a
party for a broker’s or finder’s fee or other similar payment based upon any
agreements, arrangements or understanding made by the Seller.
3.4     No Untrue Representation or Warranty. No representation or warranty
contained in this Agreement, or any attachment, written statement, schedule,
exhibit, certificate or instrument furnished or to be furnished to Purchaser
pursuant hereto, or in connection with the transactions contemplated hereby,
contains or will contain any untrue statement of a material fact, or omits or
will omit to state any material fact necessary to make the statements contained
herein or therein not misleading.    
3.5        Capitalization. The authorized and issued equity interests of the
Seller is set forth on Schedule 3.5 hereto.
3.6        Solvency. On the date hereof the Seller is solvent and able to pay
its obligations when they become due.
 
ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP AND THE SELLER
The Partnership and the Seller, jointly and severally, represent and warrant to
Purchaser as follows:
4.1     Organization. The Partnership is a limited partnership duly organized,
validly existing under the laws of the State of California; has the power and
authority to conduct all of the activities conducted by it and to own or lease
all of the assets owned or leased by it (the “Assets”);, leased or operated or
the business conducted by it requires




--------------------------------------------------------------------------------




such qualification, except where the failure to so qualify would not materially
adversely affect its business, the Assets or the Interests.
4.2     Capitalization. The authorized and issued partnership interests of the
Partnership is set forth on Schedule 4.2 hereto. The Partnership does not have
outstanding any options to purchase, or any rights or warrants to subscribe for,
or any securities or obligations convertible into or any contracts or
commitments to issue or sell Interests or any such warrants, convertible
securities or obligations.
4.3     Limited Partnership Authority. The Partnership has full authority to
execute and to perform this Agreement in accordance with its terms; the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby does not and will not result in a breach,
violation or default or give rise to an event which with the giving of notice or
after the passage of time, or both, would result in a breach, violation or
default of any of the terms or provisions of the Partnership Agreement, or any
indenture, agreement, charter documents, judgment, decree or other instrument or
restriction to which the Partnership is a party or by which the Partnership or
the Interests may be bound or affected; the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized and no further authorization or approval, whether of the
partners or managers of the Partnership or of governmental bodies or otherwise,
is necessary in order to enable the Partnership to enter into and perform the
same; and this Agreement constitutes a valid and binding obligation enforceable
against the Partnership in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
4.4    Partnership Agreement. The Partnership Agreement is in full force and
effect and has been amended since inception.
4.5     Title to Assets. The Partnership has good and marketable title to all of
its assets and, to its knowledge, represents that the Seller has full right and
power to sell the Interests. The Initial 5% Interests constitute five percent
(5%) of the total equity interest in the Partnership on the date hereof on a
post-financing fully diluted basis. Upon the Option 1 Closing (assuming the
Purchaser has not sold any previously acquired Interests), the Purchaser will
own Interests that constitute in the aggregate ten percent (10%) of the total
equity interest of the Partnership on the date hereof on a post-financing fully
diluted basis. Upon the Option 2 Closing (assuming the Purchaser has not sold
any previously acquired Interests), the Purchaser




--------------------------------------------------------------------------------




will own Interests that constitute in the aggregate twenty percent (20%) of the
total equity interest of the Partnership on the date hereof on a post-financing
fully diluted basis. Upon the Option 3 Closing (assuming the Purchaser has not
sold any previously acquired Interests), the Purchaser will own Interests that
constitute in the aggregate thirty five percent (35%) of the total equity
interest of the Partnership on the date hereof on a post-financing fully diluted
basis. Upon the Option 4 Closing (assuming the Purchaser has not sold any
previously acquired Interests), the Purchaser will own Interests that constitute
in the aggregate fifty one percent (51%) of the total equity interest of the
Partnership on the date hereof on a post-financing fully diluted basis. The
Interests have been duly authorized and validly issued and are fully paid and
non-assessable.
(a)None of the Assets or the use thereof: (i) is subject to any easements or
restrictions or, except with respect to the loan agreements set forth on
Schedule 4.5 hereto, to any mortgages, liens, pledges, charges, encumbrances or
encroachments, conditional sale agreements or to any rights of others of any
kind of nature whatsoever, (ii) encroaches or infringes on the property or
rights of another, or (iii) contravenes any applicable law or ordinance or any
other administrative regulation or violates any restrictive covenant or any
provision of law. There are no agreements or arrangements between the
Partnership and any third person which have any effect upon the Partnership’s
title or other rights respecting the Interests or Assets. Further, and not in
limitation of any of the foregoing provisions of this Section 4.5:
(i)The Partnership has the sole and exclusive right to conduct its business as
heretofore conducted;
(ii)The Partnership does not have any present or future obligation or
requirement to compensate any person with respect to any of its interests or
Assets or any securities of the Partnership, whether by the payment of royalties
or not, or whether by reason of the ownership, use, license, lease, sale or any
commercial use or any disposition whatsoever of any of its interests or Assets
or any securities of the Partnership;
(i)The ownership, production, marketing, license, lease, use or other
disposition of any product or service presently being licensed or leased by the
Partnership does not and will not violate any license or agreement of the
Partnership with any person or infringe any right of any other person; and




--------------------------------------------------------------------------------




(ii)The Assets constitute all such property and rights necessary for the
Partnership to conduct its business as now conducted.
4.6     Condition of Property. All of the Assets are suitable for the purposes
for which they are used.
4.7     Patents, Trademarks, Etc. There are no inventions, licenses, patents,
patent applications, trademarks, copyrights, trademark or copyright applications
or registrations, pending or existing, owned by or registered in the name of the
Partnership. The present conduct of the business of the Partnership does not
infringe upon or violate the patents, trademarks, trade names, trade secrets or
copyrights of anyone, nor has the Partnership received any notice of any
infringement thereof. The Partnership has not granted to any other person any
interest in any of said intellectual property, as a licensee or otherwise.
4.8     Compliance With Law. Neither the Partnership nor the General Partner is
in violation of any laws, governmental orders, rules or regulations, whether
federal, state or local, to which it or any of its properties are subject, which
may have a material adverse affect to the Partnership.
4.9     Customers. The Partnership does not have any knowledge or information
that any of its customers has ceased, or intends to cease, to utilize the
services of the Partnership or has substantially reduced, or will or may
substantially reduce, the use of such services after the Closing. Since December
31, 2014, there has been no material adverse change in the customers of the
Partnership.
4.10     Material Agreements. Schedule 4.10 hereto lists all material contracts,
instruments, commitments and agreements, whether oral or written, presently in
effect to which
Partnership is a party or to which any of its properties is subject, including,
without limitation, the following: VitaminFizz trademark(s) and all other
intellectual property.
(a)any option or other stock rights, deferred compensation, retirement or
severance payments, profit sharing or the like;
(b)any instrument or arrangement evidencing or relating in any way to: (i)
indebtedness for borrowed money by way of direct loan, (ii) liens, encumbrances
or security interests, (iii) guarantees or indemnification, or (iv) investments
in any person;
(c)any contract containing provisions limiting the freedom of the Partnership to
engage in any business or compete in any line of business or in any geographic
area or with any person;
(d)any license, sublicense, lease or sublease agreement, whether as licensor,




--------------------------------------------------------------------------------




sublicensor, licensee, sublicensee, lessor, sublessor, lessee, sublessee or
otherwise, or any agreements with dealers, vendors, customers, suppliers, sales
representatives, any governmental entity, fund or university, or any agents,
marketing representatives, brokers or distributors;
(e)any joint venture contract or arrangement or other agreement involving a
sharing of profits or expenses, or any joint or other technology development,
cooperation or exchange contract or arrangement; and
(f)agreements providing for disposition of the business or any Assets or
Interests of the capital stock of the Partnership; agreements of merger or
consolidation to which the Partnership is a party; or any letters of intent with
respect to the foregoing.
Each such agreement is a valid agreement, in full force and effect and
enforceable in accordance with its terms, each such agreement will remain in
full force and effect and enforceable in accordance with its terms after the
consummation of the transactions contemplated by this Agreement, all payments
due from the Partnership thereunder have been made in accordance with the terms
of such agreement, none of the distributors or agents is in arrears in any
payments due to the Partnership thereunder, there are no disputes or suits or
actions at law or otherwise threatened, to the knowledge of the Partnership, or
pending and such agreements are the only agreements or arrangements of this
nature.
4.11     Absence of Changes. Since inception, the Partnership has been operated
in the ordinary course and there has not been:
(a)any adverse change in the condition (financial or otherwise), assets,
business or operations of the Partnership;
(b)any obligation or liability for the payment of money (whether absolute,
accrued, contingent or otherwise and whether due or to become due) created or
incurred outside the ordinary course, or any transaction, contract or commitment
entered into by the Partnership;
(a)any license, sale outside the ordinary course, transfer, pledge, lien,
security interest, mortgage or other disposition of any tangible or intangible
Asset;
(d)    any other material transaction other than in the ordinary course of
business and consistent with past practice;
(e)    the creation of any lien of record or guarantee, or any investment in any
person; or
(f)    any commitment to do any of the acts or things specified in items (a)
through (e) of




--------------------------------------------------------------------------------




this Section 4.12.
4.13     Assumptions or Guarantees of Indebtedness of Other Persons. The
Partnership has not assumed, guaranteed, endorsed or otherwise become directly
or contingently liable on any indebtedness of any other person (including,
without limitation, liability by way of agreement, contingent or otherwise, to
purchase, to provide funds for payment, to supply funds to or otherwise invest
in or otherwise to assure any person against loss).
4.14 Labor Relations; Employees. The Partnership currently employs a total of
approximately zero (0) employees. The Partnership is: (i) not delinquent in
payments to any of its employees for any wages, salaries, commissions, bonuses
or other direct compensation for any services performed by them to the date
hereof or amounts required to be reimbursed to such employees; (ii) in
compliance in all material respects with all U.S. federal, state and local laws
and regulations, domestic or foreign, respecting labor, employment and
employment practices, terms and conditions of employment and wages and hours;
(iii) there is no unfair labor practice complaint against the Partnership
pending before the National Labor Relations Board or any comparable state, local
or foreign agency; and (iv) is not a party to any collective bargaining
agreement. The Partnership does not have any outstanding liability for payment
of wages, vacation pay (whether accrued or otherwise), salaries, bonuses,
pensions or contributions under any labor or employment contract, whether oral
or written, or by reason of any past practices with respect to such employees
based upon or accruing with respect to services of present or former employees
of the Partnership.
4.15     Compliance with ERISA. The Partnership (i) does not maintain, and has
never maintained, any employee benefit plan subject to the Employee Retirement
Income Security Act of 1974, as amended, or (ii) does not contribute to, or has
ever contributed to, any such employee benefit plan maintained by any other
person.
4.16     Transactions with Affiliates. There are no loans, leases, royalty
agreements, employment contracts or any other agreement or arrangement, oral or
written, between the Partnership on the one hand, and any past or present
stockholder, officer, employee, consultant or director of the Partnership (or
any member of the immediate family of such stockholder, officer, employee,
consultant or director), on the other hand. Except for the Seller’s ownership of
the Partnership, there are no related party transactions between the officers,
directors and shareholders of Seller and the Partnership.




--------------------------------------------------------------------------------




4.17     Litigation. There are no actions, suits, proceedings or investigations
(including any purportedly on behalf of the Partnership) pending or, to the
knowledge of the Partnership, threatened against or affecting the business or
properties of the Seller or the Partnership whether at law or in equity or
admiralty or before or by any U.S. federal, state, municipal or other
governmental department, commission, board, agency, court or instrumentality,
domestic or foreign; the Partnership is not operating under, subject to, in
violation of or in default with respect to, any judgment, order, writ,
injunction or degree of any court or federal, state, municipal or other
governmental department, commission, board, agency or instrumentality domestic
or foreign. No inquiries have been made directly to the Partnership by any
governmental agency which might form the basis of any such action, suit,
proceeding or investigation, or which might require the Partnership to undertake
a course of action which would involve any expense.
4.18     Salaries. The Partnership has heretofore delivered to Purchaser a true
and complete list, as of the date of this Agreement, of all of the persons who
are employed by the Partnership, together with their current compensation and
bonuses paid or to be paid or the methods of computing such compensation and
bonuses, for the current fiscal year. No such employee is employed by the
Partnership under a written contract of employment.
4.19     Taxes. With the exception of federal and state tax returns for the year
ended December 31, 2014 which the Partnership is in the process of preparing,
the Partnership has filed, or caused to be filed, with the appropriate U.S.
federal, state, local and foreign governmental agencies all required tax and
information returns, including those related to all applicable corporate income
or franchise taxes, unemployment taxes, payroll taxes, social security taxes,
occupation taxes, ad valorem taxes, property taxes, excise taxes and imposts,
sales and use taxes, and all other taxes of every kind, character or description
required to be paid to the date hereof, and has paid, caused to be paid or
accrued all taxes, excise taxes, assessments, charges, penalties and interest
shown to be due and payable. The Partnership has no liability, contingent or
otherwise, for any taxes, excise taxes, assessments, charges, penalties or
interest, including, without limitation, any which may arise as a result of the
sale of the Interests as contemplated by this Agreement (but not including sales
taxes, if any, payable as a result of the sale of the Interests as contemplated
by this Agreement), other than amounts adequately reserved for. The Partnership
has not received directly or indirectly notice of, nor is it otherwise aware of
any tax audit or examination; the Partnership is a party directly or indirectly
to any action or proceeding by any governmental authority




--------------------------------------------------------------------------------




for assessment or collection of taxes, excise taxes, charges, penalties or
interest, nor has any claim for assessment and collection been asserted against
the Partnership directly or indirectly; nor has the Partnership executed a
waiver of any statute of limitations with respect thereto. The Partnership has
not received notices nor is otherwise aware of any deficiencies, adjustments or
changes in assessments with respect to any such taxes. No extensions of time are
in effect for the assessment of deficiencies for such taxes in respect of any
period.
4.20     Insurance. All property, real, personal and mixed, owned or leased by
the Partnership is insured for the benefit of the Partnership in amounts deemed
adequate by the Partnership’s management against all risks customarily insured
against by persons operating businesses similar to those of the Partnership in
the localities where such properties are located. All such policies are in full
force and effect, all premiums with respect thereto covering all periods up to
and including the date hereof have been paid, and no notice of cancellation or
termination has been received with respect to any such policy.
4.21     Brokers. There has been no broker or finder involved in any manner in
the negotiations leading up to the execution of this Agreement or the
consummation of any transactions contemplated hereby, and the Partnership agrees
to indemnify Purchaser against and hold Purchaser harmless from any claim made
by a party for a broker’s or finder’s fee or other similar payment based upon
any agreements, arrangements or understanding made by the Partnership.
4.22 No Untrue Representation or Warranty. No representation or warranty
contained in this Agreement, or any attachment, written statement, schedule,
exhibit, certificate or instrument furnished or to be furnished to Purchaser
pursuant hereto, or in connection with the transactions contemplated hereby,
contains or will contain any untrue statement of a material fact, or omits or
will omit to state any material fact necessary to make the statements contained
herein or therein not misleading.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to the Seller and the Partnership as follows:
5.1     Authority. Purchaser has full authority or capacity to execute and to
perform this Agreement in accordance with its terms; the execution and delivery
of this Agreement and the consummation of the




--------------------------------------------------------------------------------




transactions contemplated hereby does not and will not result in a breach,
violation or default or give rise to an event which, with the giving of notice
or after the passage of time, would result in a breach, violation or default of
any of the terms or provisions or of any indenture, agreement, judgment, decree
or other instrument or restriction to which Purchaser is a party or by which
Purchaser may be bound or affected; and no further authorization or approval,
whether of governmental bodies or otherwise, is necessary in order to enable
Purchaser to enter into and perform the same; and this Agreement constitutes a
valid and binding obligation enforceable against Purchaser in accordance with
its terms.
5.2     Purchase Entirely for Own Account. This Agreement is made with Purchaser
in reliance upon Purchaser’s representation to the Partnership, which by
Purchaser’s execution of this Agreement Purchaser hereby confirms, that the
Interests to be purchased by Purchaser will be acquired for investment for
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same. By executing this Agreement, such Purchaser further represents that
such Purchaser does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to any of the Interests.
5.3     Disclosure of Information. Purchaser has received all the information it
considers necessary or appropriate for deciding whether to purchase the
Interests. Purchaser further represents that it has had an opportunity to ask
questions and receive answers from the Partnership regarding the terms and
conditions of the offering of the Interests and the business, properties,
prospects and financial condition of the Partnership.
5.4     Investment Experience. Purchaser acknowledges that it can bear the
economic risk of its investment, has such knowledge and experience in financial
or business matters that it is capable of evaluating the merits and risks of the
investment in the Interests and recognizes that it may realize a loss of its
entire investment in the Interests.
5.5     Accredited Purchaser. Purchaser is an “accredited investor” within the
meaning of Securities and Exchange Commission (the “SEC”) Rule 501 of Regulation
D, as presently in effect.
5.6     Restricted Securities. Purchaser understands that the Interests it is
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Partnership in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act of 1933, as amended (the “Act”), only in certain limited




--------------------------------------------------------------------------------




circumstances. In this connection, Purchaser represents that it is familiar with
SEC Rule 144, as presently in effect, and understands the resale limitations
imposed thereby and by the Act.
5.7     Legends. It is understood that the certificates evidencing the Interests
may bear one or all of the following legends:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE PARTNERSHIP THAT
SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH
ACT.”


5.8     Brokers. There has been no broker or finder involved in any manner in
the negotiations leading up to the execution of this Agreement or the
consummation of any transactions contemplated hereby, and Purchaser agrees to
indemnify the Seller, the Partnership and the General Partner against and hold
the Seller, the Partnership and the General Partner harmless from any claim made
by a party for a broker’s or finder’s fee or other similar payment based upon
any agreements, arrangements or understanding made by Purchaser.
5.9     No Untrue Representation or Warranty. No representation or warranty
contained in this Agreement or any attachment, written statement, schedule,
exhibit, certificate or instrument furnished or to be furnished to the Seller
pursuant hereto, or in connection with the transactions contemplated hereby,
contains or will contain any untrue statement of a material fact, or omits or
will omit to state any material fact necessary to make the statements contained
herein or therein not misleading.


ARTICLE VI
COVENANTS OF THE PARTIES
6.1     Further Assurances. Each of the parties agrees that, at any time after
each closing, upon the request of the other party each will do, execute,
acknowledge and deliver, or will cause to be done, executed, acknowledged and
delivered, all such further acknowledgments, deeds, assignments, bills of sale,
transfers, conveyances, instruments, consents and assurances as may reasonably
be required for the better assigning, transferring, granting, conveying,
assuring and confirming to Purchaser, its successors and permitted assigns, the
Interests to be sold or assigned to Purchaser as provided herein.
6.2     Cooperation. The parties shall cooperate with each other fully with
respect to actions required or requested to be undertaken with respect to tax
audits, administrative actions or proceedings, litigation and any other




--------------------------------------------------------------------------------




matters that may occur after each closing, and each party shall maintain and
make available to the other party upon request all corporate, tax and other
records required or requested in connection with such matters.
6.3     Publicity. Each of the parties hereto agrees that no publicity release
or announcement concerning the transactions contemplated hereby or the terms and
conditions of this Agreement shall be issued without the advance approval of the
form and substance thereof by each party hereto, which approval in any case
shall not be unreasonably withheld or delayed.
6.4     Consents. The Seller and the Partnership shall obtain all consents and
approvals required as a result of the sale of the Interests to Purchaser. The
Purchaser shall be admitted to the Partnership as a substitute limited partner
upon its purchase of the Interests and this Agreement shall serve as the
assignment of the Interests to Purchaser.
6.5     Piggy-Back Registration Rights. In the event that the Partnership, its
successor or an entity that controls and/or, owns a majority of the equity
interests of the Partnership or its successor offers its shares to the public by
filing a registration statement with respect to any class of its equity
securities and included in such registration statement are securities held for
the account of one or more holders of equity securities of the Partnership or
its successor, then the Partnership or its successor shall in each case give
written notice of the proposed filing to Purchaser at least 20 business days
before the anticipated filing date of the registration statement by the
Partnership or its successor, which notice must offer to Purchaser the
opportunity to have any or all of the Interests of the Partnership or its
successor held by it included in that registration statement. If Purchaser
wishes to have any of those Interests registered under this Section 6.5,
Purchaser must so advise the Partnership or its successor within 10 business
days after the date of his receipt of that notice, specifying how many of the
Interests it wishes to have so registered, and the Partnership or its successor
shall include in that registration statement all Interests that Purchaser has
requested be included therein, subject to the provisions of the next sentence.
If the underwriter for the offering being registered shall determine and advise
the Partnership or its successor in writing that marketing factors require a
limitation in the number of Interests that can be sold in the offering then the
Partnership or its successor will include in such registration the securities
requested to be included pro rata among all partners with such rights on the
basis of the number of Interests requested to be included by such holder.
6.6.     Additional Covenants. (i) None of the following actions shall be taken
by the Partnership or the Seller after the Initial Closing without the approval
of Purchaser, which approval shall not be unreasonably withheld or delayed:




--------------------------------------------------------------------------------




(a)    Enter into, terminate or materially modify any agreements or commitments
outside of the ordinary course of the Company’s business;
(b)    Incur indebtedness of the Company for borrowed money or make capital
improvements in excess of $25,000;
(c)    Issue any equity securities or redeem or purchase or otherwise acquire
for value (or pay into or set aside for a sinking fund for such purchase), any
equity securities of the Partnership or purchase, redeem or otherwise acquire
(or pay into or set aside for a sinking fund for such purpose), any equity
securities of the Partnership;
(d)    Make, or commit to make, capital expenditures in any fiscal year in
excess of the amount for such fiscal year reflected in a budget to be agreed
upon by Purchaser or make any distributions to partners;
(e)    Sell, transfer, license, pledge or encumber any of the Partnership’s
technology, intellectual property or material assets notwithstanding any
conditions or covenants of this agreement;
(f)    Sell substantially all of its assets or merger in a business combination
with any third party or conduct an initial public offering;
(g)    Engage in a merger, reorganization or sale of equity of the Partnership;
(i)    Amend the Partnership’s Articles of Organization or other organizational
documents in a manner that could have an adverse effect on the Purchaser of the
transactions contemplated by this Agreement;
(j)    Increase salaries beyond an agreed to budget between Purchaser and the
Partnership; and
(k)    Make any material change in the nature of the business carried on at the
date hereof.


6.7 Conduct of the Partnership. . The Partnership will: (i) continue to conduct
the business currently conducted by it, maintain the assets currently owned by
it, carry on the business practices and keep the books and records and files
substantially in the same manner as heretofore kept by it; (ii) use its best
efforts to preserve its business organization intact and retain its present
employees and the goodwill of its vendors and suppliers; (iii) pay and perform
all of its debts, obligations and liabilities as and when they come due and all
leases and agreements and other commitments; and (iv) comply with all applicable
laws;






--------------------------------------------------------------------------------




ARTICLE VII
SURVIVAL; INDEMNIFICATION
7.1     Survival of Covenants, Representations and Warranties. All
representations and warranties set forth in this Agreement shall forever survive
and remain in effect following each closing.
    
ARTICLE VIII
GENERAL PROVISIONS
8.1     Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered: (a) personally; (b) by
facsimile transmission; (c) by a commercial overnight delivery service (e.g.,
Federal Express, UPS, Airborne, etc.) and paid for by the sender; or (d) by
certified, registered or express mail, postage prepaid. Any such notice shall be
deemed given when so delivered: (i) personally, upon such service or delivery;
(ii) if sent by facsimile transmission, on the day so transmitted, if the sender
calls to confirm that such notice has been sent by facsimile and has a printed
report which indicates that such transmission was, in fact, sent to the
facsimile number indicated below; (iii) if sent by commercial overnight delivery
service, on the date reflected by such service as delivered to the addressee; or
(iv) if mailed by certified or registered mail, five business days after the
date of deposit in the United States mail. In each instance, such notice,
request, demand or other communications shall be addressed as follows:
(a)    in the case of the Seller:
c/o Power Brands International, LLC
16501 Sherman Way, #225,
Van Nuys, California 91406
Attention: Darin Ezra




in the case of the Partnership:


c/o Power Brands International, LLC
16501 Sherman Way, #225,
Van Nuys, California 91406
Facsimile ( ) [ ]
Attention: Darin Ezra




in the case of the Purchaser:


Level 5 Beverage Company, Inc.




--------------------------------------------------------------------------------




800 Bering Drive, Suite 201 Houston, Texas 77057
Attention: V. Scott Vanis


with a copy to:


Gracin & Marlow, LLP
The Chrysler Building, 26th Floor
405 Lexington Avenue
New York, New York 10174
Facsimile (212) 208-4657 lmarlow@gracinmarlow.com
Attention: Leslie Marlow, Esq.




or to such other address or to such other person as Purchaser or the General
Partner or the Partnership, shall have last designated by written notice given
as herein provided.
8.2     Modification. This Agreement and the exhibits and schedules annexed
hereto contain the entire agreement between the parties hereto and (i) there are
no agreements, warranties or representations which are not set forth herein and
(ii) all prior negotiations, agreements and understandings are superseded
hereby. This Agreement may not be modified or amended except by an instrument in
writing duly signed by or on behalf of the parties hereto.
8.3     Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the local laws of the State of California applicable
to agreements made and to be performed entirely within the State, without regard
to conflict of laws principles. Each of the parties hereto hereby irrevocably
consents and submit to the jurisdiction of any California or Federal court
located in Los Angeles County, California over any action or proceeding arising
out of any dispute between the Seller or the Partnership, and Purchaser, and
waive any right they have to bring an action or proceeding with respect thereto
in any other jurisdiction. Each party further irrevocably consent to the service
of process against them in any such action or proceeding by the delivery of a
copy of such process at the address set forth above.
9.4     Dispute Resolution. Notwithstanding the foregoing, any controversy,
conflict or dispute of any nature arising out of or relating to this Agreement
will be settled exclusively and finally by arbitration governed by the
International Chamber of Commerce rules carried out in California. If the matter
involves the Purchaser and Seller, the Purchaser and the Seller will each select
one arbitrator to represent them, and the two arbitrators together will select




--------------------------------------------------------------------------------




a third arbitrator for the proceedings. If the matter involves the Purchaser and
the Partnership, the Purchaser and the Partnership will each select one
arbitrator to represent them, and the two arbitrators together will select a
third arbitrator for the proceedings. If the matter involves the Purchaser, the
Seller and the Partnership, (i) the Purchaser will select one arbitrator to
represent it in the proceedings, and (ii) the Seller and the Partnership will
together select one arbitrator to represent them in the proceedings, and the two
arbitrators together will select a third arbitrator for the proceedings.
9.4    Binding Effect; Assignment. This Agreement shall be binding upon the
parties and inure to the benefit of the successors and assigns of the respective
parties hereto; provided, however, that this Agreement and all rights hereunder
may not be assigned by Seller without the prior written consent of Purchaser.
9.5     Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
9.6    Section Headings. The section headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
9.7     Transaction Expenses. Each party shall be responsible for the payment of
any and all of his or its own expenses, including without limitation the fees
and expenses of counsel, accountants and other advisers, arising out of or
relating directly or indirectly to the transactions contemplated by this
Agreement, whether or not such transactions are consummated in whole or in part.
9.8    Waiver. The waiver of one breach or default hereunder shall not
constitute the waiver of any other or subsequent breach or default.
9.9     No Agency. This Agreement shall not constitute either party the legal
representative or agent of the other, nor shall either party have the right or
authority to assume, create, or incur any liability or any obligation of any
kind, express or implied, against or in the name of or on behalf of the other
party.
[Signature page to follow]




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and date first above written.


PARTNERSHIP:
VitaminFizz, L.P.








--------------------------------------------------------------------------------




By: _/s/ Darin Ezra________________
Name: Darin Ezra, for Power Brands International, LLC
Title: General Partner






SELLER:


Power Brands International, LLC




By: __/s/ Darin Ezra________________
Name: Darin Ezra
Title: Managing Member




PURCHASER:


Level 5 Beverage Company, Inc.


By: _/s/ V. Scott Vanis_______________
Name: V. Scott Vanis
Title: Chief Executive Officer


Approved by:
Minerco Resources, Inc.


By: __/s/ V. Scott Vanis______________
Name: V. Scott Vanis
Title: Chief Executive Officer






